DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Applicant is advised that should claim 5 be found allowable, claim 13 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4 and 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Higaki et al. (US 2018/0101979) in view of Tabb (Shape from Silhouette Probability Maps: Reconstruction of Thin Objects in the Presence of Silhouette Extraction and Calibration Error, 2013, Proceedings of the IEEE Conference on Computer Vision and Pattern Recognition, pp. 161-168) and Jolly et al. (US 2007/0014457).
Regarding claim 1, Higaki teaches/suggests: A computer-implemented method for 3D reconstruction, the method comprising: 
obtaining 2D images which all represent a same real object which is fixed (Higaki [0034]: “In step S701, the image data obtaining unit 601 obtain multi-viewpoint image data through the external I/F unit 206;” [0019]: “A player as an object 120 exists on a field 130 where a game is played, and ten cameras 101 to 110 are arranged to surround the field 130.” [A stationary player is considered fixed.]), and, for each 2D image, camera parameters which define 
obtaining, for each 2D image, a 
determining a 3D modeled object that represents the real object (Higaki [0039]: “In step S706, the Visual Hull generating unit 604 generates a Visual Hull by using the camera parameters and the silhouette image;” [0003]: “According to the Silhouette Volume Intersection, a silhouette image representing a contour line of an object is used so that a shape of the object can be obtained quickly in a stable manner.”).
Higaki does not teach/suggest a smooth map. Tabb, however, teaches/suggests a smooth map (Tabb §1 ¶5: “The second is Shape from Silhouette Probability avoid making early commitments to one label or the other.”). Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the silhouette image of Higaki such that the pixel values are continuously-valued as taught/suggested by Tabb in order to avoid making early commitments.

Higaki as modified by Tabb does not teach/suggest:
the determining iteratively optimizing energy that rewards, for each smooth map, projections of silhouette vertices of the 3D modeled object having pixel values representing a high measurement of contour presence.
Jolly, in view of Tabb, teaches/suggests:
the determining iteratively optimizing energy that rewards, for each smooth map, projections of silhouette vertices of the 3D modeled object having pixel values representing a high measurement of contour presence (Tabb Fig. 1B: silhouette probability map; Jolly [0036]-[0037]: “Next, the process computes an energy function E.sub.shape from the statistical shape model obtained in Step 114 to obtain the probability of the current shape in the statistical shape model and minimizes E.sub.shape ... We want to maximize the probability of a contour belonging to the statistical model {circumflex over (f)}.sub.H which is equivalent to minimizing E.sub.shape … The process uses a gradient descent minimization algorithm to determine how to change the transformation parameters towards a smaller value of the energy. The new transformation parameters are estimated according to this minimization step and the process iterates.” [In view of Tabb and Jolly, the energy function that maximizes the probability meets the claimed rewards projections of silhouette vertices.]).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the system of Higaki as modified by Tabb to minimize an energy function as taught/suggested by Jolly in order to accurately model the object.

Regarding claim 2, Higaki as modified by Tabb and Jolly teaches/suggests: The method of claim 1, wherein the smooth map includes local extrema corresponding to contour probability maxima, the energy rewarding high contour probability at the projections of the silhouette vertices (Tabb §1 ¶5: “The second is Shape from Silhouette Probability Maps (SfSPM); instead of binary silhouettes, silhouette probability maps (SPM) are given as input, where the probabilities that the pixels represent the object are continuously-valued. SPMs are used to avoid making early commitments to one label or the other;” Jolly [0037]: “We want to maximize the probability of a contour belonging to the statistical model {circumflex over (f)}.sub.H which is equivalent to minimizing E.sub.shape.”). The claimed local extrema are inherent and/or implicit features of the silhouette probability map. The same rationale to combine as set forth in the rejection of claim 1 above is incorporated herein.

Regarding claim 3, Higaki as modified by Tabb and Jolly teaches/suggests: The method of claim 2, wherein the smooth map is a function of a contour probability map (Tabb §1 ¶5: “The second is Shape from Silhouette Probability Maps (SfSPM); instead of binary silhouettes, silhouette probability maps (SPM) are given as input, where the probabilities that the pixels represent the object are continuously-valued. SPMs are used to avoid making early commitments to one label or the other.”). The same rationale to combine as set forth in the rejection of claim 1 above is incorporated herein.

Regarding claim 4, Higaki as modified by Tabb and Jolly does not teach/suggest: The method of claim 3, wherein the function is a smoothing of an affine mapping. Jolly further teaches/suggests a smoothing of an affine mapping (Jolly [0027]: “The transformation of the reference model (for example an affine or Free Form Deformation (FFD) transformation) is a smooth function of a finite set of the parameters .THETA..sub.i.”). Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the silhouette probability map of Higaki as modified by Tabb and Jolly such that an affine transformation is applied as taught/suggested by Jolly in order for smoothing.

Claim 11 recites limitations similar in scope to those of claim 1, and is rejected using the same rationale. Higaki as modified by Tabb and Jolly further teaches/suggests a non-transitory computer readable storage medium having recorded thereon a computer program (Higaki [0053]: “Embodiment(s) of the present invention can also be realized by a computer of a system or apparatus that reads out and executes computer executable instructions (e.g., one or more programs) recorded on a storage medium.”).

Claim 12 recites limitations similar in scope to those of claim 1, and is rejected using the same rationale. Higaki as modified by Tabb and Jolly further teaches/suggests a processor coupled to a memory and a graphical user interface, the memory having recorded thereon a computer program (Higaki Fig. 3: the illustrated GUI; [0053]: “Embodiment(s) of the present invention can also be realized by a computer of a system or apparatus that reads out and executes computer executable instructions (e.g., one or more programs) recorded on a storage medium.”).

Claims 5-6 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Higaki et al. (US 2018/0101979) in view of Tabb (Shape from Silhouette Probability Maps: Reconstruction of Thin Objects in the Presence of Silhouette Extraction and Calibration Error, 2013, Proceedings of the IEEE Conference on Computer Vision and Pattern Recognition, pp. 161-168) and Jolly et al. (US 2007/0014457) as applied to claim 4 above, and further in view of Systrom et al. (US 2014/0078172).
Regarding claim 5, Higaki as modified by Tabb and Jolly does not teach/suggest: The method of claim 4, wherein the smoothing further includes at least one application of a Gaussian blur to the contour probability map, or a convolution of the contour probability map with a kernel obtained from a Laplace distribution. Systrom, however, teaches/suggests a Gaussian blur (Systrom [0062]: “Since different blur functions (e.g., Gaussian blur functions with different .sigma. values) have different coefficients that map to the one-dimensional kernel, in some embodiments, multiple sets of offsets and scaling factors are precomputed and stored so the user can select different blurring effects. In some embodiments, to achieve approximately the same amount of blurring visually for different original images having different resolutions, different kernel sizes are used.”). Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the silhouette probability map of Higaki as modified by Tabb and Jolly such that a Gaussian blur is applied as taught/suggested by Systrom in order for blurring.

Regarding claim 6, Higaki as modified by Tabb, Jolly, and Systrom teaches/suggests: The method of claim 5, wherein the smoothing further includes determining an envelope of application of a family of Gaussian blurs to the contour probability map, each Gaussian blur having a different kernel size (Systrom [0062]: “Since different blur functions (e.g., Gaussian blur functions with different .sigma. values) have different coefficients that map to the one-dimensional kernel, in some embodiments, multiple sets of offsets and scaling factors are precomputed and stored so the user can select different blurring effects. In some embodiments, to achieve approximately the same amount of blurring visually for different original images having different resolutions, different kernel sizes are used.”). The same rationale to combine as set forth in the rejection of claim 5 above is incorporated herein.

Claim 13 recites limitations similar in scope to those of claim 5, and is rejected using the same rationale.

Claims 8 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Higaki et al. (US 2018/0101979) in view of Tabb (Shape from Silhouette Probability Maps: Reconstruction of Thin Objects in the Presence of Silhouette Extraction and Calibration Error, 2013, Proceedings of the IEEE Conference on Computer Vision and Pattern Recognition, pp. 161-168) and Jolly et al. (US 2007/0014457) as applied to claim 1 above, and further in view of Xu et al. (US 2010/0277571).
Regarding claim 8, Higaki further teaches/suggests a mesh (Higaki [0027]: “A first method displays generated geometric data on the reconstructed shape display region 310 ... Geometric data may be represented by various forms such as a set of voxels, a point group, and a mesh (polygon).”). Higaki as modified by Tabb and Jolly does not teach/suggest: The method of claim 1, wherein the 3D modeled object is a control mesh of a subdivision surface. Xu, however, teaches/suggests a control mesh of a subdivision surface (Xu [0035]: “A control mesh may be created from the initial mesh to form a subdivision surface. The subdivision surface may be fitted to original data to optimize the control mesh and construct a piecewise smooth body model and a 3D body surface may be reconstructed from the piecewise smooth body model.”). Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the object model of Higaki as modified by Tabb and Jolly to be a control mesh of a subdivision surface as taught/suggested by Xu in order for fitting.

Regarding claim 10, Higaki as modified by Tabb, Jolly, and Xu teaches/suggests: The method of claim 8, wherein the energy further rewards: 
lowness of a sum of squares of lengths of all edges in the control mesh (Xu [0112]: “Regarding mesh simplification, such simplification helps reduce the number of triangles and create a control mesh for the model … This method may produce high-quality approximations by using quadric error metrics and may be realized by edge collapse as shown in FIG. 14, where the new vertex .nu. is evaluated by minimizing the weighted sum of its squared distances (the cost of contraction) to all triangles around vertices .nu..sub.i and .nu..sub.j.”), 
lowness of a sum of squares of principal curvature values at densely sampled points of a limit surface of the control mesh [This limitation is yet to be considered because of the “and/or” recitation.], and/or 
regularity of faces of the control mesh [This limitation is yet to be considered because of the “and/or” recitation.].
The same rationale to combine as set forth in the rejection of claim 8 above is incorporated herein.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Higaki et al. (US 2018/0101979) in view of Tabb (Shape from Silhouette Probability Maps: Reconstruction of Thin Objects in the Presence of Silhouette Extraction and Calibration Error, 2013, Proceedings of the IEEE Conference on Computer Vision and Pattern Recognition, pp. 161-168), Jolly et al. (US 2007/0014457), and Xu et al. (US 2010/0277571) as applied to claim 8 above, and further in view of Liu et al. (US 2002/0012454).
Regarding claim 9, Higaki as modified by Tabb, Jolly, and Xu teaches/suggests: The method of claim 8, wherein the method further comprises, at each iteration of the optimizing: 
obtaining a current control mesh (Xu [0116]: “An example for mesh simplification is shown in FIG. 15, where the mesh was obtained by collapsing 80% edges of the model in FIG. 13B. The mesh may serve as a control mesh for the surface subdivision described below.”); 
subdividing the current control mesh into a subdivided mesh (Xu [0117]: “Regarding mesh subdivision and optimization, embodiments of this method have a piecewise smooth mesh produced by surface subdivision techniques.”); 
modifying the current control mesh to reduce the energy (Xu [0112]: “Regarding mesh simplification, such simplification helps reduce the number of triangles and create a control mesh for the model … This method may produce high-quality approximations by using quadric error metrics and may be realized by edge collapse as shown in FIG. 14, where the new vertex .nu. is evaluated by minimizing the weighted sum of its squared distances (the cost of contraction) to all triangles around vertices .nu..sub.i and .nu..sub.j.”).
The same rationale to combine as set forth in the rejection of claim 8 above is incorporated herein.

Higaki as modified by Tabb, Jolly, and Xu does not teach/suggest for each 2D image:
projecting the subdivided mesh on the 2D image, 
computing a 2D silhouette of the 3D modeled object in the 2D image, and 
identifying points of the subdivided mesh corresponding to the 2D silhouette, as the silhouette vertices, 
Liu, in view of Xu, teaches/suggests:
projecting the subdivided mesh on the 2D image (Xu [0117]: “Regarding mesh subdivision and optimization, embodiments of this method have a piecewise smooth mesh produced by surface subdivision techniques;” Liu [0122]: “We then use the face features and the image silhouettes as constraints in our system to further improve the mesh, in a step 131. Notice that each vertex on the mesh silhouette corresponds to a vertex on the image silhouette. We cast a ray from the camera center through the vertex on the image silhouette. The projection of the corresponding mesh vertex on this ray acts as the target position of the mesh vertex.”), 
computing a 2D silhouette of the 3D modeled object in the 2D image (Liu [0122]: “Notice that each vertex on the mesh silhouette corresponds to a vertex on the image silhouette. We cast a ray from the camera center through the vertex on the image silhouette.”), and 
identifying points of the subdivided mesh corresponding to the 2D silhouette, as the silhouette vertices (Xu [0117]: “Regarding mesh subdivision and optimization, embodiments of this method have a piecewise smooth mesh produced by surface subdivision techniques;” Liu [0122]: “The projection of the corresponding mesh vertex on this ray acts as the target position of the mesh vertex.”), 
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the subdivided mesh of Higaki as modified by Tabb, Jolly, and Xu to be constrained to the shape of the object as taught/suggested by Liu in order to improve the mesh.
Allowable Subject Matter
Claims 7 and 14-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The energy including the term of the type in claims 7 and 14-18, taken as a whole, renders the claims patentably distinct over the prior art.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 8107726 – energy function rewarding certain labeling
US 2012/0314974 – local minima/maxima
US 2013/0315470 – profile probability map
US 2015/0036900 – contour probability map
US 2016/0253842 – optimization process rewarding certain modeling
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH-TUAN V NGUYEN whose telephone number is 571-270-7513. The examiner can normally be reached on M-F 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEE TUNG can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANH-TUAN V NGUYEN/
Primary Examiner, Art Unit 2611